Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Lee Vert Smith, Appellant                             Appeal from the 5th District Court of Bowie
                                                       County, Texas (Tr. Ct. No. 06-F0744-005).
 No. 06-16-00096-CR          v.                        Opinion delivered by Justice Moseley and
                                                       Chief Justice Morriss and Justice Carter,*
 The State of Texas, Appellee                          participating.   *Justice Carter, Retired,
                                                       Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s denial of appellant’s motion for DNA testing.
       We note that the appellant, Lee Vert Smith, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED DECEMBER 9, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk